____________________

                               Nos. 95-3596/95-3722
                               _____________________

James Edward Wright, Jr.,                      *
                                               *
                Appellant/Cross-Appellee, *
                                               * Appeal from the United States
        v.                                     * District Court for the
                                               * Eastern District of Arkansas.
Calion Lumber Company,                         *
                                               *        [UNPUBLISHED]
                Appellee/Cross-Appellant. *

                                     ___________

                        Submitted:   July 8, 1996

                            Filed:   July 9, 1996
                                     ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

        James Edward Wright, Jr., an African-American, sued his former
employer, Calion Lumber Company, alleging that Calion discriminated against
him on the basis of his race by subjecting him to adverse employment
conditions after learning that Wright was married to a Caucasian woman.
Following a three-day trial, an eight-member jury delivered a verdict in
favor of Calion, and the district court1 entered judgment dismissing the
case.       Wright appeals, and we affirm.


        Wright's    first   argument--that    his   appointed   attorney   rendered
inadequate representation--does not entitle him to relief in this appeal.
See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988)




        1
     The HONORABLE WILLIAM R. WILSON, JR., United States District
Judge for the Eastern District of Arkansas.
(litigant in civil proceeding has no constitutional or statutory right to
appointment and effective assistance of attorney).


     Wright next argues that only one of the jurors was a member of a
minority group.    Significantly, Wright does not argue that the jury venire
panel was compiled in an unconstitutional or illegal manner, or that Calion
exercised peremptory challenges to strike jurors from the panel on the
basis of their race.     Cf. Edmonson v. Leesville Concrete Co., Inc., 500
U.S. 614, 616, 628-31 (1991); Floyd v. Garrison, 996 F.2d 947, 949 (8th
Cir. 1993).    This claim also fails.


     Finally, Wright complains that all of the witnesses testified he was
the victim of discrimination, the witnesses for Calion were biased, and the
jury ignored testimony that his supervisor used the word "nigger" on the
job site.     However, this is not a sufficient basis for overturning an
adverse jury verdict.


     Accordingly, we affirm.    We also dismiss Calion's cross-appeal at its
request.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.